DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to Provisional Application 62/971821 filed 2/7/2020 is acknowledged.
Claims 1-30 filed 2/2/2021 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 10, 18, 22, 23, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT: “PRACH Design and UL Timing Management”, 3GPP TSG RAN WG1 Meeting #98bis, R1-1910338, hereafter CATT.

Regarding claims 1 and 29,
CATT discloses an apparatus for wireless communication at a user equipment (UE), comprising at least one processor; and a memory coupled to the processor (inherent) to perform the method comprising receiving information (Section 2.2, step 1; ephemeris/position information) to estimate a propagation delay between the UE and a network node accessed via non-terrestrial communications (Section 2.2, steps 2-3; UE calculates UE-specific differential TA based on reference distance between UE and satellite) and transmitting, to the network node, a physical random access channel (PRACH) preamble a user specific timing advance period before a random access channel (RACH) occasion at the UE, the user specific timing advance period corresponding to the propagation delay (Section 2.2, step 4; UE send PRACH signal/preamble with UE specific differential TA).

Regarding claims 22 and 30,
CATT discloses an apparatus for wireless communication at a network node in a non-terrestrial network (NTN) comprising at least one processor; and a memory coupled to the processor (inherent) configured to perform the method comprising transmitting, to a user equipment (UE), information (Section 2.2, step 1; ephemeris/position information) for estimating a propagation delay between the UE and the network node (Section 2.2, steps 2-3; UE calculates UE-specific differential TA based on reference distance between UE and satellite) and receiving, from the UE, a physical random access channel (PRACH) preamble a user specific timing advance period after the UE transmits the PRACH preamble, the user specific timing advance period corresponding to the propagation delay (Section 2.2, step 4; UE send PRACH signal/preamble with UE specific differential TA).

Regarding claim 2,
CATT discloses receiving information to estimate comprises receiving information to estimate the propagation delay based at least in part on timing information included in system information (Section 1/Introduction; Option 2: indication of common TA as baseline via SIB/MIB).

Regarding claim 3,
CATT discloses receiving information to estimate comprises receiving information to estimate the propagation delay based on a time stamp of a message received from the network node and a time of reception of the message, the time of reception based on a reference time (i.e. common reference TA) acquired from a non-terrestrial network (Section 2.2; Fig. 2).

Regarding claim 4,
CATT discloses the receiving information to estimate comprises receiving information to estimate the propagation delay based at least in part on satellite ephemeris data and a location of the UE (Section 2.2, step 1; ephemeris/position information).





Regarding claims 7 and 23,
CATT discloses the propagation delay comprises first delay between the UE and a satellite and second delay between the satellite and the network node (Figs. 1, 3). 

Regarding claim 10,
CATT discloses the network node comprises one of a satellite or a base station communicating with the UE via the satellite (Fig. 1).

Regarding claim 18,
CATT discloses transmitting the PRACH preamble occurs at a UE specific RACH occasion (Section 2.2, step 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9, 11, 12, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Gupta et al. (US20210168869A1), hereafter Gupta.


Regarding claim 5, 6, 8, and 9,
CATT discloses RACH timing with and without GNSS-capability/initial TA and UE-specific TA compensation including the RACH detection window (Fig. 3-4) but fails to expressly show starting RAR window at a first PDCCH occasion after sleeping a multiple/twice the propagation delay from transmitting the PRACH preamble.
Analogous art to Gupta (Title: Handling Random Access Procedure in Non-Terrestrial Communication System) discloses starting a RAR window at a first PDCCH occasion after entering sleep multiple/twice the propagation delay from transmitting the PRACH preamble (Abstract; Background; Fig. 1; paragraph 12).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify CATT by starting a RAR window at a first PDCCH occasion after a multiple/twice a duration of the propagation delay from transmitting the PRACH preamble, as shown by Gupta, thereby reducing the monitoring to help in power saving in a non-terrestrial communication system.

Regarding claim 11, 12, 20, and 24,
The combination of CATT and Gupta further discloses receiving a grant for an uplink shared channel resource occurring periodically after the user specific timing advance period indicated in a RAR message (CATT: 2-4; Gupta: Fig. 1, 3-5, 7-9D) and the maximum propagation delay corresponding to a longest propagation delay for a UE farthest from the network node (Gupta: Fig. 1; max RTD).  See motivation above.


6.	Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of John Wilson et al. (US20180376501), hereafter Wilson.

Regarding claims 17 and 28,
CATT does not expressly disclose receiving an indication of a grouping for the UE based at least in part on the propagation delay, transmitting/receiving the PRACH preamble based on the grouping; and scheduling/receiving an uplink shared channel resource in a random access response (RAR) message based on the grouping.
Wilson discloses Multiplexing Clustered Control Information and Data (Title) including receiving an indication of a grouping for the UE based at least in part on the propagation delay, transmitting/receiving the PRACH preamble based on the grouping; and scheduling/receiving an uplink shared channel resource in a RAR message based on the grouping (paragraph 84; base station indicates to associated UEs to use a control cluster scheme for RACH signaling/uplink grants based in part on retuning/i.e. propagation delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify CATT by receiving an indication of a grouping for the UE based at least in part on the propagation delay, transmitting/receiving the PRACH preamble based on the grouping; and scheduling/receiving an uplink shared channel resource in a RAR message based on the grouping, as shown by Wilson, thereby reducing latency and increasing throughout of scheduled data transmissions.


7.	Claims 13-16, 19, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over CATT and Gupta as applied to claim 12 and 22 above, respectively, and further in view of Wilson.

Regarding claim 13, 19, and 25,
The combination of CATT, Gupta and Wilson further discloses a minimum propagation delay, the minimum propagation delay corresponding to a smallest/shortest propagation delay for a closest UE to the network node (Wilson: paragraph 84).  See motivation above.

Regarding claims 14, 15, and 26,
The combination of CATT, Gupta, and Wilson further discloses a plurality of uplink grants based at least in part on the propagation delay (Wilson: paragraph 84; base station indicates to associated UEs to use a control cluster scheme for RACH signaling/uplink grants based in part on retuning/i.e. propagation delay). See motivation above.

Regarding claims 16 and 27,
The combination of CATT, Gupta, and Wilson discloses receiving, from the network node, a grant for an uplink shared channel resource via radio resource control (RRC) signaling or via a system information block (SIB), or as a common configuration (Gupta: paragraph 19, 61, 80, 84, etc.).  See motivation above.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of Liu et al. (US20210400724A1), hereafter Liu.

Regarding claim 21,
CATT does not expressly show skipping one RACH occasion in response to a gap between two RACH occasions being less than or equal to a difference between a maximum propagation delay and the propagation delay.
Liu discloses Technique for Random Access on an Unlicensed Channel (Title) including skipping one RACH occasion in response to a gap between two RACH occasions being less than or equal to a difference between a maximum propagation delay and the propagation delay (paragraph 159; UE does not transmit a partial PRACH preamble if the duration is less than a threshold, the whole occasion is skipped).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify CATT by skipping one RACH occasion in response to a gap between two RACH occasions being less than or equal to a difference between a maximum propagation delay and the propagation delay, as shown by Liu, thereby ensuring availability of the necessary time of RA occasion to perform transmission.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477